Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 03/04/21.
The application has been amended as follows: 
Claim 1.  (Currently Amended)  A method, comprising:
receiving an acquired image from an image acquisition system; and
processing the acquired image with a nonlinear diffusion coefficient based filter having a diffusion coefficient that is calculated using gradient vector orientation information in the acquired image, 
wherein the nonlinear diffusion coefficient based filter is defined by following partial-differential-equation,                                    
                
                    
                        ∂
                        I
                        
                            
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                            
                        
                    
                    
                        ∂
                        t
                    
                
                =
                ∇
                .
                
                    
                        c
                        
                            
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                            
                        
                         
                        ∇
                        I
                        
                            
                                x
                                ,
                                y
                                ,
                                t
                            
                        
                    
                
            
        ,     		            
                I
                
                    
                        t
                        =
                        0
                    
                
                =
                
                    
                        I
                    
                    
                        0
                    
                
            
        ,where             
                I
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
         represents an image, (x, y) represents a position of pixel in the image, t is a parameter indicating a scale level in a scale space of the image             
                I
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
        ,            
                 
                
                    
                        I
                    
                    
                        0
                    
                
            
         represents an initial image with t=0,             
                ∇
                .
            
         and             
                ∇
            
         are divergence and gradient operators, respectively, and             
                c
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
         is the diffusion coefficient at a pixel located at position (x, y), and 
wherein the diffusion coefficient is defined as,
            
                c
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                         
                        t
                    
                
                =
                e
                x
                p
                ⁡
                [
                 
                -
                
                    
                        (
                        
                            
                                 
                                
                                    
                                        ∇
                                        
                                            
                                                I
                                            
                                            
                                                σ
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                y
                                                ,
                                                 
                                                t
                                            
                                        
                                    
                                
                                ×
                                
                                    
                                        α
                                    
                                    
                                        σ
                                    
                                
                                (
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                                )
                            
                            
                                k
                            
                        
                        )
                    
                    
                        2
                    
                
                ]
            
        ,	where             
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
         represents a smoothed image that is the initial image             
                
                    
                        I
                    
                    
                        0
                    
                
            
         smoothed with a Gaussian kernel having a width of             
                σ
            
        , k is a noise threshold,             
                
                    
                        α
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
         is a term carrying gradient vector orientation information.

Claim 4.  (Canceled).  

Claim 5.  (Currently Amended)  The method of claim [[4]] 1, wherein the term carrying gradient vector orientation information is defined as, 		            
                
                    
                        α
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                (
                                                
                                                    
                                                        θ
                                                    
                                                    
                                                        (
                                                        i
                                                        ,
                                                         
                                                        j
                                                        ,
                                                         
                                                        t
                                                        )
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            
                                                ∇
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        σ
                                                    
                                                
                                                
                                                    
                                                        x
                                                        ,
                                                        y
                                                        ,
                                                         
                                                        t
                                                    
                                                
                                                ×
                                                ∇
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        σ
                                                    
                                                
                                                
                                                    
                                                        i
                                                        ,
                                                        j
                                                        ,
                                                         
                                                         
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        ∇
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                σ
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                                ,
                                                                y
                                                                ,
                                                                t
                                                            
                                                        
                                                    
                                                
                                                ×
                                                
                                                    
                                                        ∇
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                σ
                                                            
                                                        
                                                        
                                                            
                                                                i
                                                                ,
                                                                j
                                                                ,
                                                                 
                                                                t
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        ,wherein             
                p
                ×
                q
            
         represents a size of a window in terms of pixels that surrounds a position (x, y) in the smoothed image             
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                         
                        t
                    
                
            
        ,             
                
                    
                        θ
                    
                    
                        (
                        i
                        ,
                         
                        j
                        )
                    
                
            
         is an angle between a gradient vector             
                ∇
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        i
                        ,
                        j
                        ,
                         
                        t
                    
                
            
         and a gradient vector             
                ∇
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                         
                        t
                    
                
            
        .  

Claim 8.  (Currently Amended)  An apparatus, comprising:
a memory storage including instructions; and
one or more processors in communication with the memory, wherein the one or more processors execute the instructions to,		receive an acquired image from an image acquisition system, and
	process the acquired image with a nonlinear diffusion coefficient based filter having a diffusion coefficient that is calculated using gradient vector orientation information in the acquired image, 
wherein the nonlinear diffusion coefficient based filter is defined by following partial-differential-equation,                                    
                
                    
                        ∂
                        I
                        
                            
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                            
                        
                    
                    
                        ∂
                        t
                    
                
                =
                ∇
                .
                
                    
                        c
                        
                            
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                            
                        
                         
                        ∇
                        I
                        
                            
                                x
                                ,
                                y
                                ,
                                t
                            
                        
                    
                
            
        ,     		            
                I
                
                    
                        t
                        =
                        0
                    
                
                =
                
                    
                        I
                    
                    
                        0
                    
                
            
        ,where             
                I
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
         represents an image, (x, y) represents a position of pixel in the image, t is a parameter indicating a scale level in a scale space of the image             
                I
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
        ,            
                 
                
                    
                        I
                    
                    
                        0
                    
                
            
         represents an initial image with t=0,             
                ∇
                .
            
         and             
                ∇
            
         are divergence and gradient operators, respectively, and             
                c
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
         is the diffusion coefficient at a pixel located at position (x, y), and 
wherein the diffusion coefficient is defined as,
	            
                c
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                         
                        t
                    
                
                =
                e
                x
                p
                ⁡
                [
                 
                -
                
                    
                        (
                        
                            
                                 
                                
                                    
                                        ∇
                                        
                                            
                                                I
                                            
                                            
                                                σ
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                y
                                                ,
                                                 
                                                t
                                            
                                        
                                    
                                
                                ×
                                
                                    
                                        α
                                    
                                    
                                        σ
                                    
                                
                                (
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                                )
                            
                            
                                k
                            
                        
                        )
                    
                    
                        2
                    
                
                ]
            
        ,	where             
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
         represents a smoothed image that is the initial image             
                
                    
                        I
                    
                    
                        0
                    
                
            
         smoothed with a Gaussian kernel having a width of             
                σ
            
        , k is a noise threshold,             
                
                    
                        α
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
         is a term carrying gradient vector orientation information.

Claim 11.  (Canceled).

Claim 12.  (Currently Amended)  The apparatus of claim [[11]] 8, wherein the term carrying gradient vector orientation information is defined as, 		            
                
                    
                        α
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                (
                                                
                                                    
                                                        θ
                                                    
                                                    
                                                        (
                                                        i
                                                        ,
                                                         
                                                        j
                                                        ,
                                                         
                                                        t
                                                        )
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            
                                                ∇
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        σ
                                                    
                                                
                                                
                                                    
                                                        x
                                                        ,
                                                        y
                                                        ,
                                                         
                                                        t
                                                    
                                                
                                                ×
                                                ∇
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        σ
                                                    
                                                
                                                
                                                    
                                                        i
                                                        ,
                                                        j
                                                        ,
                                                         
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        ∇
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                σ
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                                ,
                                                                y
                                                                ,
                                                                 
                                                                t
                                                            
                                                        
                                                    
                                                
                                                ×
                                                
                                                    
                                                        ∇
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                σ
                                                            
                                                        
                                                        
                                                            
                                                                i
                                                                ,
                                                                j
                                                                ,
                                                                 
                                                                t
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        ,wherein             
                p
                ×
                q
            
         represents a size of a window in terms of pixels that surrounds a position (x, y) in the smoothed image             
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                         
                        t
                    
                
            
        ,             
                
                    
                        θ
                    
                    
                        (
                        i
                        ,
                         
                        j
                        )
                    
                
            
         is an angle between a gradient vector             
                ∇
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        i
                        ,
                        j
                        ,
                        t
                    
                
            
         and a gradient vector             
                ∇
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                         
                        t
                    
                
            
        .

Claim 15.  (Currently Amended)  A non-transitory computer readable medium having computer readable instructions stored thereon which, when executed by a processor, cause the processor to perform a method, the method comprising:
receiving an acquired image from an image acquisition system; and
processing the acquired image with a nonlinear diffusion coefficient based filter having a diffusion coefficient that is calculated using gradient vector orientation information in the acquired image, 
wherein the nonlinear diffusion coefficient based filter is defined by following partial-differential-equation,                                    
                
                    
                        ∂
                        I
                        
                            
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                            
                        
                    
                    
                        ∂
                        t
                    
                
                =
                ∇
                .
                
                    
                        c
                        
                            
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                            
                        
                         
                        ∇
                        I
                        
                            
                                x
                                ,
                                y
                                ,
                                t
                            
                        
                    
                
            
        ,     		            
                I
                
                    
                        t
                        =
                        0
                    
                
                =
                
                    
                        I
                    
                    
                        0
                    
                
            
        ,where             
                I
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
         represents an image, (x, y) represents a position of pixel in the image, t is a parameter indicating a scale level in a scale space of the image             
                I
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
        ,            
                 
                
                    
                        I
                    
                    
                        0
                    
                
            
         represents an initial image with t=0,             
                ∇
                .
            
         and             
                ∇
            
         are divergence and gradient operators, respectively, and             
                c
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
         is the diffusion coefficient at a pixel located at position (x, y), and 
wherein the diffusion coefficient is defined as,
	            
                c
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                         
                        t
                    
                
                =
                e
                x
                p
                ⁡
                [
                 
                -
                
                    
                        (
                        
                            
                                 
                                
                                    
                                        ∇
                                        
                                            
                                                I
                                            
                                            
                                                σ
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                y
                                                ,
                                                 
                                                t
                                            
                                        
                                    
                                
                                ×
                                
                                    
                                        α
                                    
                                    
                                        σ
                                    
                                
                                (
                                x
                                ,
                                 
                                y
                                ,
                                 
                                t
                                )
                            
                            
                                k
                            
                        
                        )
                    
                    
                        2
                    
                
                ]
            
        ,	where             
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                        t
                    
                
            
         represents a smoothed image that is the initial image             
                
                    
                        I
                    
                    
                        0
                    
                
            
         smoothed with a Gaussian kernel having a width of             
                σ
            
        , k is a noise threshold,             
                
                    
                        α
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                         
                        y
                        ,
                         
                        t
                    
                
            
         is a term carrying gradient vector orientation information.


Claim 18.  (Canceled).

Claim 19.  (Currently Amended)  The non-transitory computer readable medium of claim [[18]] 15, wherein the term carrying gradient vector orientation information is defined as, 		            
                
                    
                        α
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                         
                        y
                        ,
                        t
                         
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                (
                                                
                                                    
                                                        θ
                                                    
                                                    
                                                        (
                                                        i
                                                        ,
                                                         
                                                        j
                                                        ,
                                                         
                                                        t
                                                        )
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            
                                                ∇
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        σ
                                                    
                                                
                                                
                                                    
                                                        x
                                                        ,
                                                        y
                                                        ,
                                                         
                                                        t
                                                    
                                                
                                                ×
                                                ∇
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        σ
                                                    
                                                
                                                
                                                    
                                                        i
                                                        ,
                                                        j
                                                        ,
                                                         
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        ∇
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                σ
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                                ,
                                                                y
                                                                ,
                                                                 
                                                                t
                                                            
                                                        
                                                    
                                                
                                                ×
                                                
                                                    
                                                        ∇
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                σ
                                                            
                                                        
                                                        
                                                            
                                                                i
                                                                ,
                                                                j
                                                                ,
                                                                 
                                                                t
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        ,wherein             
                p
                ×
                q
            
         represents a size of a window in terms of pixels that surrounds a position (x, y) in the smoothed image             
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                         
                        t
                    
                
            
        ,             
                
                    
                        θ
                    
                    
                        (
                        i
                        ,
                         
                        j
                        ,
                         
                        t
                        )
                    
                
            
         is an angle between a gradient vector             
                ∇
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        i
                        ,
                        j
                        ,
                         
                        t
                    
                
            
         and a gradient vector             
                ∇
                
                    
                        I
                    
                    
                        σ
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                         
                        t
                    
                
            
        .


Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-2, 6-9, 13-16, and 20, applicant argues the claims as amended overcome the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant was presented by the examiner with new prior art, see US 2004/0071363 A1, [01298], and by agreement of examiner’s amendment, objected to claim 5 has been rolled up into the respective independent claims. The prior art of record, either alone or in combination, fails to teach or suggest how the diffusion coefficient is specifically calculated using the provided equation.

Allowable Subject Matter
Claim(s) 1, 2, 5-9, 12-16, 19, and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the how the diffusion coefficient is specifically calculated using the provided equation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661